                                        Case 3:19-cv-00231-KC Document 1-2 Filed 08/20/19 Page 1 of 1
                                                                                                 THLFEN CARDOt4E
    JS44 (Rev 02/19)       AUG 2              2O'9                                                       CIVIL                COVER SHEET                                                 '




 prodedbfpnmç
 The iS 44 ci                                                                                d herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
                                                                                              the Judicial Conference of the Uniled States in September 1974, is required for the use of the Clerk of Court for the
                                                                                             IC 'liONS    ON NI/ST /'AGE Ol         71-I/S 1011/el.)


    L       (a) PLAINTIFFS                                                                                                                         DEFENDANTS
            Portfolio Recovery Associates                                                                                                          Robin L. Dassero

        (b)    County of Residence of First Listed Plaintiff                                 Norfork County                                       County      of Residence      of First Listed Defendant           El Paso County
                                        ('EXcEPTIN US. PLAINTIFF CASES)                                                                                                       (IN ((S. PLAINTIFF CASES ONLY)
                                                                                                                                                  NOTE:           IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                                                  THE TRACT OF LAND INVOLVED.

        (c) Attorneys (Firm Name, Address, and Telephone Nwnber                                                                                    Attorneys (it
               Jessica Olsen-Zhang
               Rausch Sturm
               5660 N. Dallas Parkway, Suite                            350;            Dallas, TX 735248
                                                                                                                                                       Self

                                                                                                                                                                      I               19CV0231
 II. BASIS OF JURISDICTION (Place an                                            "A" in One Box Only)                               III. CITIZENSHIP OF PRINCIPAL PARTIES (l'lace an "X" in One Box fhrPlainitf
                                                                                                                                             (l'or Dn'ersity Cases Only)                                             and One Box for Del Lndan1)
 B      I    U.S. Government                        3      Federal Question                                                                                                 PTF      DEF                                               PTF       DEF
               Plaintiff                                     ('U.S. Government Not a Party)                                            Citizen of This Slate                B   I    B     I   Incorporated or Principal Place          B    4   B   4
                                                                                                                                                                                                 of Business In This State
 B 2 U.S. Government                          B 4 Diversity                                                                            Citizen of Another State             B   2    B     2   Incorporated and Principal Place         B    5   B   5
               Defendant                                         ('Indicate Citizenship            of Parue.s in Item I/I,i                                                                       of Business In Another State

                                                                                                                                       Citizen or Subject of a              B   3    B     3   Foreign Nation                           B 6      B   6
                                                                                                                                         Foreign Country
IV. NATURE OF SUIT (Place an                                     "X" in One Box             On/u)                                                                                     Click here for: Nature of Stilt ('ode Descrintiorie
     'C()?tRACf                               i:                           ..       :       TOftTS                                        tOjFEtTIJRE/pNAL'FV                          9ANt(RtJPTCV.                  OHFRSTA1t5TkS                       l


B ItO Insurance                         PERSONAL INJURY                                              PERSONAL INJURY                  B 625 Drug Related Seizure                B 422 Appeal 28 USC 158              B 375 False Claims Act
B 120 Marine                          B 310 Airplane                                              B 365 Personal Injury -                   of Property 21 USC 881              B 423 Withdrawal                     B 376 Qui Tam (31 USC
B       130 Miller Act                B 315 Airplane Product                                            Product Liability             0 690 Other                                        28 USC 157                           3729(a))
B       140 Negotiable Instrument           Liability                                             B 367 Health Care/                                                                                                 B   400 State Reapportionment
B       150 Recovery of Overpayment   B 320 Assault, Libel &                                           Pharmaceutical                                                               ROltERTY IUGHI'S.                B   410 Antitrust
            & Enforcement of Judgment        Slander                                                    Personal Injury                                                         B 820 Copyrights                     B   430 Banks and Banking
B       151 Medicare Act              0 330 Federal Employers'                                          Product Liability                                                       B 830 Patent                         B   450 Commerce
B       152 Recovery of Defaulted           Liability                                             B 368 Asbestos Personal                                                       B 835 Patent. Abbreviated            B   460 Deportation
      Student Loans                         B 340 Marine                                                Injury Product                                                                New Drug Application           B   470 Racketeer Influenced and
      (Excludea Veterans)                   B 345 Marine Product                                        Liability                                                               B 840 Trademark                              Corrupt Organizations
B 153 Recovery of Overpayment                      Liability                                          PERSONAL PROPERTY                                I A tl()TZ                 SO(IA4 SUCLRIfY.'                      480 Consumer Credit
                                            0 350 Motor Vehicle
                                                                                                                                                                                                                .


      of Veteran's Benefits                                                                       B 370 Other Fraud                   B 710 Fair Labor Standards                B 86! HIA (1395th)                   B   485 Telephone Consumer
B 160 Stockholders' Suits                   B 355 Motor Vehicle                                   B 371 Truth in Lending                       Act                              B 862 Black Lung (923)                        Protection Act
B 190 Other Contract                              Product Liability                               B 380 Other Personal                B   720 Labor/Management                  B 863 DIWC/DIWW (405(g))             B   490 Cable/Sat TV
B 195 Contract Product Liability            B 360 Other Personal                                        Property Damage                        Relations                        B 864 SSlD Title XVI                 B   850 Securities/Commodities/
B 196 Franchise                                   Injury                                          B 385 Property Damage               B   740 Railway Labor Act                 B 865 RSI (405(g))                           Exchange
                                            0 362 Personal Injury               -                       Product Liability             B   751 Family and Medical                                                     B   890 Other Statutory Actions
                                                        Medical Malpractice                                                                    Leave Act                                                             B   891 Agricultural Acts
             REALRROPRTV                   .: CWJli 11GtI1'S                                       I'RlSONERPETITIONS                 B   790 Other Labor Litigation              F t/l)EttAL TAX SL FrS             B   893 Environmental Matters
B    210 Land Condemnation               B 440 Other Civil Rights                                     Habeas Corpus:                  B   791 Employee Retirement               B 870 Taxes (U.S. Plaintiff          0   895 Freedom of Information
B    220 Foreclosure                     B 441 Voting                                             B 463 Alien Detainee                        Income Security Act                     or Defendant)                          Act
B    230 Rent Lease & Ejectment          B 442 Employment                                         B 510 Motions to Vacate                                                       B 871 IRSThird Party                 B   896 Arbitration
B    240 Torts to Land                   B 443 Housing/                                                 Sentence                                                                      26 USC 7609                    B   899 Administrative Procedure
B    245 Tort Product Liability                         Accommodations                            B 530 General                                                                                                              Act/Review or Appeal of
B    290 All Other Real Property         0 445 Amer. w/Disabilities                          -    B 535 Death Penalty                       IMMIGRATION                                                                      Agency Decision
                                               Employment                                             Other:                          B 462 Naturalization Application                                               B   950 Constitutionality of
                                         B 446 Amer. w/Disabilities                          -    B   540 Mandamus & Other            B 465 Other Immigration                                                                State Statutes
                                               Other                                              B   550 Civil Rights                        Actions
                                         B 448 Education                                          B   555 Prison Condition
                                                                                                  B   560 Civil Detainee -
                                                                                                          Conditions of
                                                                                                          Confinement
V. ORIG IN             (P10cc an"X" in One Br,x Only)
B I Original                   2 Removed from                             B             3        Remanded from                B 4 Reinslaled or               B     5 Transferred from         B 6 Multidistrict               B   8 Multidistrict
            Proceeding           State Court                                                     Appellate Court                      Reopened                        Another District                Litigation -                   Litigation -
                                                                                                                                   (spec,fj.)                      Direct File                        Transfer
                                                   Cite the           Statttte under which yott are filing (Do 1101 cite jurisdictional statutes unless diversity:
                                                                   U.S. Civil
                                                    28 USC 'l443 Civil Rights Removal - Failure of Texas Judge to Uphold Jurisdiction unterTex. R. Civ, P.
VI          CAUSE
                     " '
                  ............     :
                                        "          Briefdescription ofcause: Judge Herrera failed to dismiss this case after Motion to DismisS, 45 days from NoVember
                                                   20l filing tinder Rule 91.a3(c). Judge Herrera failed to follow Rule 10 Tex. R. Civ. P. - wrong attorney of record.
                                                                                                                                                                                                                                                         13,


VII. REQUESTED IN                                     CHECK IF THIS IS A CLASS ACTION       DEMAND S 9.000,00              CHECK YES only if demanded in complainl:
     COMPLAINT:                                       UNDER RULE 23, F.R.Cv.P.              Treble Damages-Negligence JURY DEMAND:              B Yes      BNo
VIII. RELATED CASE(S)
                                                        i',See   ,nstn,ci,on.cJ:
      IF ANY                                                                                                         lkrtct         Il'.'
                                                                                                                                        ( OUtl           Ill' 0,0 (. OltUlt\
                                                                                                 JUDGE Josh                    t                                                    DOCKET NUMBER             318     0l63DB
                                                                                                                       FATTORNEY OF RECORD
                  '        L0'
 RECE1PT                               AMOUNT                                                            APPLYING IFP                                               JUDGE                             MAG. JUDGE
